DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first gasket segment" and “the second gasket segment” in lines 1 and 2, respectively. There is insufficient antecedent basis for this limitation in the claim. Claim 2 (upon which Claim 4 depends) and Claim 1 (upon which Claim 2 depends) do not introduce the limitations of a “first gasket segment” and a “second gasket segment”. Nowhere in Claims 1-2 is there any indication that the gasket is divided into multiple segments and it would not be easily understood by the skilled artisan what is considered “the first gasket segment” and “the second gasket segment”. Claim 5 is also rejected due to its dependency upon Claim 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi et al. (US 20200203679A1) in further view of Menard et al. (US 20170301960A1).
In Regards to Claim 1:
Taniuchi discloses a battery cell (solid state battery, 20), comprising: a lid (5) including a first pin (negative electrode terminal, 8b) and a second pin (positive electrode terminal, 8a); and a case (storage body, 2) configured to form a chamber when sealed with the lid (5) (Figure 2, [0042-0045]). Taniuchi further discloses an electrode assembly (solid state battery cell, 1) including a negative electrode having a negative electrode tab (negative terminal lower part,  11b and negative electrode power collecting member, 6b) and a positive electrode having a positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a), the electrode assembly (solid state battery cell, 1) being disposed inside the chamber (Figure 2, [0042-0045]). Taniuchi further discloses that the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) is configured to couple with the first pin (negative electrode terminal, 8b) to form a negative terminal of the battery cell (solid state battery, 20), and the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) being configured to couple with the second pin (positive electrode terminal, 8a) to form a positive terminal of the battery cell (solid state battery, 20) (Figure 2, [0042-0045]). Taniuchi further discloses a gasket (fixing member, 9 and gaskets, 7a/7b) configured to at least partially encase each of the negative electrode tab (negative terminal lower part, 11b) and the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) to prevent a contact between the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) and the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) of the battery cell (solid state battery, 20) (Figure 2). Taniuchi further discloses that the electrode assembly (solid state battery cell, 1) is a stacked assembly [0005].
Taniuchi is deficient in disclosing that the electrode assembly is a jellyroll assembly.
Menard discloses a secondary battery cell (Figure 1, [0005]), and further teaches that for a secondary battery cell, a prismatic or jellyroll electrode assembly may be considered alternatives of one another [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to choose for the electrode assembly of Taniuchi, a jellyroll configuration, as it is a known equivalent in the art for a stacked electrode assembly, as taught by Menard. By doing so, all of the limitations of Claim 1 are met. 
In Regards to Claim 2 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b)  includes a first aperture and a second aperture, and wherein the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) is disposed at least partially within the first aperture while the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) is disposed at least partially within the second aperture (Figure 2, [0067]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Taniuchi as modified by Menard discloses the battery cell of Claim 2 as set forth above. Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) includes a first gasket segment (fixing member, 9) and a second gasket segment (gaskets, 7a/7b), and wherein the first gasket segment (fixing member, 9) is detached from the second gasket segment (gaskets, 7a/7b) (Figure 2, [0044]). 
The examiner notes that the claim limitation requiring “the first gasket segment is configured to be at least partially detachable from the second gasket segment to at least enable a placement of the negative electrode tab within the first aperture and the positive electrode tab within the second aperture” is a functional limitation that does not appear to provide any additional structure to the claimed battery that would distinguish over Taniuchi since Taniuchi discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) includes a first aperture and a second aperture, and wherein the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) is disposed at least partially within the first aperture while the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) is disposed at least partially within the second aperture (Figure 2, [0067]), thus the gasket (fixing member, 9 and gaskets, 7a/7b) is fully capable of performing the limitation: “the first gasket segment is configured to be at least partially detachable from the second gasket segment to at least enable a placement of the negative electrode tab within the first aperture and the positive electrode tab within the second aperture” (MPEP 2114).
Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the battery cell (solid state battery, 20) further comprises a retention feature (projection in lid, 5) configured to lock the gasket (fixing member, 9 and gaskets, 7a/7b) in a fixed position (Figure 2, [0044, 0059, 0067-0068]). Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Taniuchi as modified by Menard discloses the battery cell of Claim 6 as set forth above.
Taniuchi is deficient in disclosing that the retention feature comprises a spike having a first portion inserted into the gasket and a second portion inserted into the lid.
Menard further discloses that the secondary battery cell includes a case (box, 200), a lid (240), gaskets (245), and an electrode assembly (cell stack, 270) (Figure 1, [0102]).Menard further discloses that the lid (240) is attached to the case (box, 200) by a spike (screw, 220) assembly, wherein the spike (screw, 220) is inserted into both the lid (240) and the gaskets (245) (Figure 1, [0102]). Menard further teaches that this configuration of lid (240), case (box, 200), gaskets (245) assembly results in a battery cell with a hermetic seal (Figure 1, [0102]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery cell disclosed by Taniuchi to have as a gasket retention feature, a spike (screw) assembly as taught by Menard, with reasonable expectation of success in providing a battery cell which is well assembled and possesses a hermetic seal. By doing so, all of the limitations of Claim 7 are met. 


In Regards to Claim 8 (Dependent Upon Claim 6):
Taniuchi as modified by Menard discloses the battery cell of Claim 6 as set forth above. Taniuchi further discloses that the battery cell (solid state battery, 20) further comprises a retention feature (projection in lid, 5) configured to lock the gasket (fixing member, 9 and gaskets, 7a/7b) in a fixed position by the insertion of the retention feature (projection in lid, 5) of the lid (5) in a notch in the gasket (fixing member, 9) (Figure 2, [0044, 0059, 0067-0068]). Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the first pin (negative electrode terminal, 8b) and the second pin (positive electrode terminal, 8a) extend through feedthroughs (through holes) in the lid (5) (Figure 2, [0013, 0072]). Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) is positioned around the feedthroughs (through holes) and serve to seal the lid (5) to the case (storage body, 2) (Figure 2, [0044]).
The examiner notes that the claim limitation requiring that “the gasket is further configured to protect the feedthroughs from exposure to an electromagnetic energy used to seal the lid and the case” is a functional limitation that does not appear to provide any additional structure to the claimed battery cell that would distinguish over Taniuchi since Taniuchi discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) is positioned around the feedthroughs (through holes) and serve to seal the lid (5) to the case (storage body, 2), thus the gasket (fixing member, 9 and gaskets, 7a/7b) is fully capable of performing the limitation: “protect the feedthroughs from exposure to an electromagnetic energy used to seal the lid and the case” (MPEP 2114).
As such, all of the limitations of Claim 10 are met.


In Regards to Claim 11 (Dependent Upon Claim 10):
Taniuchi as modified by Menard discloses the battery cell of Claim 10 as set forth above. Taniuchi further discloses an anchoring feature (lateral extension of positive/negative terminal lower parts, 11a/11b) configured to anchor the first pin (negative electrode terminal, 8b) and the second pin (positive electrode terminal, 8a) to the feedthroughs (through holes) in the lid (5) of the battery cell (Figure 2, [0033, 0043, 0045]). Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Taniuchi as modified by Menard discloses the battery cell of Claim 11 as set forth above. Taniuchi further discloses that the anchoring feature (lateral extension of positive/negative terminal lower parts, 11a/11b) includes a crimp terminal (positive/negative terminal lower parts, 11a/11b) coupled to the first pin (negative electrode terminal, 8b) and the second pin (negative electrode terminal, 8b) (Figure 2, [0043, 0045]). Therefore, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) is disposed in a space between the lid (5) and a top of the electrode assembly (see Figure 2). Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 13):
Taniuchi as modified by Menard discloses the battery cell of Claim 13 as set forth above. Taniuchi further discloses that a dimension (height/thickness) of the gasket (fixing member, 9 and gaskets, 7a/7b) corresponds to a third dimension of the space between the lid (5) and the top of the electrode assembly (see Figure 2). Therefore, all of the limitations of Claim 14 are met.

In Regards to Claim 15 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) has a substantially rectangular shape which corresponds to the rectangular shape of the case (storage body, 2) of the battery cell (solid state battery, 20) (see Figure 2). Therefore all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 1):
Taniuchi as modified by Menard discloses the battery cell of Claim 1 as set forth above. Taniuchi further discloses that the battery cell (solid state battery, 20) comprises a prismatic cell (Figure 2, [0005]). Therefore all of the limitations of Claim 16 are met.
In Regards to Claim 17:
Taniuchi discloses a gasket (fixing member, 9 and gaskets, 7a/7b), comprising: a first aperture configured to receive at least a first portion of a negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) extending from an electrode assembly of a battery cell (solid state battery, 20) and a second aperture configured to receive at least a second portion of a positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) extending from the electrode assembly of the battery cell (solid state battery, 20) (Figure 2, [0067]). Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) is configured to encase the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) and the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) to prevent a contact between the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) and the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) (Figure 2, [0067]). Taniuchi further discloses that the electrode assembly (solid state battery cell, 1) is a stacked assembly [0005].
Taniuchi is deficient in disclosing that the electrode assembly is a jellyroll assembly.
Menard discloses a secondary battery cell (Figure 1, [0005]), and further teaches that for a secondary battery cell, a prismatic or jellyroll electrode assembly may be considered alternatives of one another [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to choose for the electrode assembly of Taniuchi, a jellyroll configuration, as it is a known equivalent in the art for a stacked electrode assembly, as taught by Menard. By doing so, all of the limitations of Claim 17 are met. 
In Regards to Claim 18 (Dependent Upon Claim 17):
Taniuchi as modified by Menard discloses the battery cell of Claim 17 as set forth above. Taniuchi further discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) includes a first gasket segment (fixing member, 9) and a second gasket segment (gaskets, 7a/7b), and wherein the first gasket segment (fixing member, 9) is detached from the second gasket segment (gaskets, 7a/7b) (Figure 2, [0044]). 
The examiner notes that the claim limitation requiring “the first gasket segment is configured to be at least partially detachable from the second gasket segment to at least enable a placement of the negative electrode tab within the first aperture and the positive electrode tab within the second aperture” is a functional limitation that does not appear to provide any additional structure to the claimed battery that would distinguish over Taniuchi since Taniuchi discloses that the gasket (fixing member, 9 and gaskets, 7a/7b) includes a first aperture and a second aperture, and wherein the negative electrode tab (negative terminal lower part, 11b and negative electrode power collecting member, 6b) is disposed at least partially within the first aperture while the positive electrode tab (positive terminal lower part, 11a and positive electrode power collecting member, 6a) is disposed at least partially within the second aperture (Figure 2, [0067]), thus the gasket (fixing member, 9 and gaskets, 7a/7b) is fully capable of performing the limitation: “the first gasket segment is configured to be at least partially detachable from the second gasket segment to at least enable a placement of the negative electrode tab within the first aperture and the positive electrode tab within the second aperture” (MPEP 2114).
Therefore, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 17):
Taniuchi as modified by Menard discloses the battery cell of Claim 17 as set forth above. Taniuchi further discloses a retention feature configured to lock the gasket (fixing member, 9 and gaskets, 7a/7b) in a fixed position, wherein the retention feature includes a first portion (notch in the fixing member, 9) configured to couple with a second portion (projection in lid, 5), and wherein the first portion (notch in the fixing member, 9) is at the gasket (fixing member, 9 and gaskets, 7a/7b) and the second portion (projection in lid, 5) is at the lid (5) (Figure 2, [0044, 0059, 0067-0068]). Therefore, all of the limitations of Claim 19 are met.
In Regards to Claim 20 (Dependent Upon Claim 17):
Taniuchi as modified by Menard discloses the battery cell of Claim 17 as set forth above. Taniuchi further discloses that a dimension (height/thickness) of the gasket (fixing member, 9 and gaskets, 7a/7b) corresponds to a third dimension of the space between the lid (5) and the top of the electrode assembly (see Figure 2). Therefore, all of the limitations of Claim 20 are met.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi et al. (US 20200203679A1) as modified by Menard et al. (US 20170301960A1), as applied to Claim 2 above, and further in view of Nansaka et al. (US 20100081048A1).
In Regards to Claim 4 (Dependent Upon Claim 2):
Taniuchi as modified by Menard discloses the battery cell of Claim 2 as set forth above. Taniuchi discloses that the first gasket segment (fixing member, 9) and second gasket segment (gaskets, 7a/7b) are overlapping, but are not connected by any connecting features (see Figure 2). 
Taniuchi is deficient in disclosing that the first gasket segment includes a first connector configured to couple with a second connector at the second gasket segment, and wherein the first gasket segment is secured to the second gasket segment by a coupling between the first connector and the second connector.
Nansaka discloses a battery module (10) comprised of a plurality of prismatic battery cells (11-15), each of which having a first insulating material (21B) and a second insulating material (21A) which correspond respectively to a first terminal plate (20B) and a second terminal plate (20A) (Figure 1 and 2, [0043, 0049, 0055]). Nansaka further discloses that the first insulating material (21B) has a first connector (protruding portions, 31) and the second insulating material (21A) has a second connector (recessed portions, 27), wherein the first connector (protruding portions, 31) and second connector (recessed portions, 27) of adjacent battery cells (11-15) are coupled together, thereby connecting the first and second insulating material (21B/21A) of adjacent battery cells (11-15) (Figures 1 and 2, [0051]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the first and second gasket segments of Taniuchi to include respectively, first and second connectors, which allow the coupling of the first gasket segment to the second gasket segment into a connected gasket, such as those taught by Nansaka (using insulating materials), with reasonable expectation of success in simplifying the manufacturing process of the battery by allowing the gasket to be inserted into the battery with the first and second gasket segments already connected, rather than having to insert multiple pieces individually into the battery. By doing so, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Taniuchi as modified by Menard and Nansaka discloses the battery cell of Claim 4 as set forth above. Nansaka further discloses that the first connector (protruding portions, 31) comprises a projection (protrusion) and the second connector (recessed portions, 27) comprises a notch (recess) (Figure 2, [0051]). Therefore, all of the limitations of Claim 5 are met by modified Taniuchi. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi et al. (US 20200203679A1) as modified by Menard et al. (US 20170301960A1), as applied to Claim 6 above, and further in view of Gu (US 20120003519A1).
In Regards to Claim 9 (Dependent Upon Claim 6):
Taniuchi as modified by Menard discloses the battery cell of Claim 6 as set forth above.
Taniuchi is deficient in disclosing that the retention feature comprises a protrusion along one of an exterior side wall of the gasket and an interior side wall of the case, and wherein the retention feature further comprises a recess in the other one of the exterior side wall of the gasket and the interior side wall of the case.
	Gu discloses a battery comprising a gasket (rubber plug, 9) and a case (shell, 2), wherein the case (shell, 2) has a protrusion (girdling band, 8) along the interior side wall, and the gasket (rubber plug, 9) has a recess (where protrusion is fitted) in the exterior side wall (see Figure 1, [0021]). Gu further discloses that the protrusion (girdling band, 8) of the case (shell, 2) allows for the battery to be sealed in an efficient and reliable way [0011].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the retention feature of Taniuchi to be comprised of a protrusion in the case and a recess in the gasket, as taught by Gu, as it is known in the art as a method of securing a gasket to a battery case and the skilled artisan would have a reasonable expectation of success in providing a reliable fitted connection between the gasket and the battery case. By doing so, all of the limitations of Claim 9 are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724            
                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724